                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

GARY LEON WEBSTER,
ADC #114018                                                                                 PLAINTIFF

V.                              3:18CV00248-DPM-JTK

MARTY BOYD, et al.                                                                      DEFENDANTS

                                                ORDER

        This matter is before the Court on Plaintiff’s Motion to Appoint Counsel and for Copies

(Doc. No. 8).

        While a pro se litigant has no statutory or constitutional right to appointed counsel in a civil

case, Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998), the Court may, in its discretion,

appoint counsel for non-frivolous claims where “the nature of the litigation is such that plaintiff as

well as the court will benefit from the assistance of counsel.” Johnson v. Williams, 788 F.2d

1319, 1322 (8th Cir. 1986). In evaluating the plaintiff’s request in Johnson, the Court considered

four factors: (1) the factual and legal complexity of the case; (2) the plaintiff's ability to investigate

the facts; (3) the presence or absence of conflicting testimony; and (4) the plaintiff's ability to

present his claims. Id. at 1322-23.

        Having considered the above factors, the Court finds that Plaintiff’s motion should be

denied at this time. Plaintiff has not yet paid the $400 filing fee for this action or filed a complete

motion to proceed in forma pauperis. Therefore, his Motion is denied without prejudice as

premature. Accordingly,

        IT IS THEREFORE ORDERED that:

        1.      Plaintiff's Motion to Appoint Counsel (Doc. No. 8) is DENIED without prejudice.


                                                    1
       2.      Plaintiff’s Motion for Copies (Doc. No. 8) is GRANTED. The Clerk is directed

to forward to Plaintiff a copy of the docket sheet.

       IT IS SO ORDERED this 30th day of January, 2019.




                                                      ____________________________________
                                                      JEROME T. KEARNEY
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
